Citation Nr: 1511609	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  10-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease (DJD).

3.  Entitlement to a rating in excess of 10 percent for right knee DJD.

4.  Entitlement to a rating in excess of 30 percent for a post total hip arthroplasty (THA) left hip disability.

5.  Entitlement to a rating in excess of 30 percent for a post THA right hip disability.

6.  Entitlement to a rating in excess of 10 percent for a left great toe disability.

7.  Entitlement to a rating in excess of 10 percent for a right great toe disability.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1979 to July 1982 and from August 1984 to August 2001.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Detroit, Michigan, VARO in November 2008 (continuing 30 percent ratings, each, for right and left hip disabilities and 10 percent, each, for right and left great toe disabilities and denying TDIU) and May 2011 (granting service connection for low back and right and left knee disabilities).  In September 2013 the case was remanded for additional development (by a Veterans Law Judge other than the undersigned).  It has now been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board's September 2013 remand instructed the AOJ to obtain updated records of the Veteran's VA treatment for the disabilities on appeal.  A July 2014 supplemental statement of the case (SSOC) noted that the AOJ reviewed VA treatment records dated through June 2014, and an October 2014 SSOC noted that the AOJ reviewed VA treatment records dated through October 2014.  However, the record before the Board (to include the paper claims file as well as Virtual VA and VBMS) does not contain any VA (or other) treatment records dated after November 2013.  Records of ongoing treatment for disabilities for which increased ratings are sought are clearly pertinent (and may be critical) evidence the claims for increase, and must be obtained.  Notably, VA records are constructively of record.  Consequently, development to secure the outstanding records is necessary. 

The case is REMANDED for the following:

1.  The AOJ must secure for the record complete copies of all VA evaluations and treatment the Veteran has received for the disabilities at issue herein since November 2013.  If such records are unavailable, the reason must be explained for the record (and the Veteran should be so notified).  

2.  After the development sought above is completed, if the records obtained and associated with the Veteran's file include any not reviewed by the June 2014 VA examiner, (or if updated records show a change in the status of any disability at issue such that a contemporaneous examination is indicated), the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of implicated disability(ies).  In such case, the examiner should be provided a copy of the criteria for rating the disability in question, and the Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify and describe in detail the manifestations (and related impairment of function) of the disability at issue, with notation of any further limitations due to factors such as pain, use, etc.  

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  

3.  The AOJ should then arrange for any further development suggested by the additional evidence added to the record, and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


